Case 2:20-cv-11660-GAD-RSW ECF No. 21, PageID.264 Filed 05/03/21 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN




 Twin Flames Universe.Com
 Incorporated, et al.,

                                   Plaintiff(s),
 v.                                                    Case No. 2:20−cv−11660−GAD−RSW
                                                       Hon. Gershwin A. Drain
 Misty Lenae Warner, et al.,

                                   Defendant(s),



                                NOTICE OF MOTION HEARING

   You are hereby notified to appear before District Judge Gershwin A. Drain at the United
States District Court, Theodore Levin U.S. Courthouse, 231 W. Lafayette Boulevard, Detroit,
Michigan. The following motion(s) are scheduled for hearing:

                Motion − #20

      • MOTION HEARING: August 18, 2021 at 03:00 PM



                                      Certificate of Service

   I hereby certify that this Notice was electronically filed, and the parties and/or counsel of
record were served.

                                               By: s/T McGovern
                                                   Case Manager

Dated: May 3, 2021
